Case 1:20-cv-03144-KLM Document 6 Filed 11/17/20 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-03144-KLM

KATHERINE KOPP

       Plaintiff,

v.

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

       Defendant.


                    ALLSTATE’S ANSWER TO PLAINTIFF’S COMPLAINT


       The Defendant, Allstate Fire and Casualty Insurance Company, through its attorneys,

Tucker Holmes, P.C., submits the following Answer to Plaintiff’s Amended Complaint:

                              RESPONSE TO INTRODUCTION

       1.      Allstate admits that Plaintiff was involved in a motor vehicle accident on October

21, 2017 and that Plaintiff eventually accepted the tortfeasor’s policy limits in settlement of the

claim against the tortfeasor. Allstate denies that it “only gave one reason for declining to pay

anything to Plaintiff.” Allstate provided a report from a qualified orthopedic surgeon which

concluded that Plaintiff’s knee complaints stemmed from a congenital defect and were not the

result of acute injury. (Exhibit A, 7/21/2020 Report of Dr. Stephen Barron.) The report is central

to Plaintiff’s claims and should have been identified in the Complaint as a copy was sent to

Plaintiff’s counsel on July 21, 2020.

                               RESPONSE TO JURISDICTION


                                                    -1-
Case 1:20-cv-03144-KLM Document 6 Filed 11/17/20 USDC Colorado Page 2 of 10




       2.      Allstate admits the allegations contained in paragraph 2 of Plaintiff’s Complaint

and agrees this Court has jurisdiction.

       3.      Allstate admits the allegations contained in paragraph 3 of Plaintiff’s Complaint

and agrees that venue in this District is proper.

                                    RESPONSE TO PARTIES

       4.      Allstate admits the allegations contained in paragraph 4 of Plaintiff’s Complaint.

       5.      Allstate admits the allegations contained in paragraph 5 of Plaintiff’s Complaint.

       6.      Allstate admits the allegations contained in paragraph 6 of Plaintiff’s Complaint.

       7.      Allstate admits the allegations contained in paragraph 7 of Plaintiff’s Complaint.

                                     RESPONSE TO FACTS

       8.      Allstate admits the allegations contained in paragraph 8 of Plaintiff’s Complaint.

       9.      Allstate admits the allegations contained in paragraph 9 of Plaintiff’s Complaint.

       10.     Allstate admits the allegations contained in paragraph 10 of Plaintiff’s Complaint.

       11.     Allstate admits that paragraph 11 is a reasonably accurate summation of

underinsured motorist coverage.

       12.     Allstate admits that paragraph 12 is a reasonably accurate statement of what

constitutes an underinsured automobile for purposes of underinsured motorist coverage.

       13.     Allstate admits the allegations contained in paragraph 13 of Plaintiff’s Complaint.

       14.     Allstate denies the allegations contained in paragraph 14 of Plaintiff’s Complaint.

       15.     Allstate admits that Plaintiff underwent various treatments for her right knee but

denies that the treatment was necessitated by the October 21, 2017 motor vehicle accident.




                                                    -2-
Case 1:20-cv-03144-KLM Document 6 Filed 11/17/20 USDC Colorado Page 3 of 10




       16.    Allstate admits that Plaintiff underwent various treatments for her right knee but

denies that the treatment was necessitated by the October 21, 2017 motor vehicle accident.

       17.    Allstate admits that Plaintiff underwent various treatments for her right knee but

denies that the treatment was necessitated by the October 21, 2017 motor vehicle accident.

       18.    Allstate admits that Plaintiff underwent various treatments for her right knee but

denies that the treatment was necessitated by the October 21, 2017 motor vehicle accident.

       19.    Allstate admits that Plaintiff underwent various treatments for her right knee but

denies that the treatment was necessitated by the October 21, 2017 motor vehicle accident.

       20.    Allstate admits the allegations contained in paragraph 20 of Plaintiff’s Complaint.

       21.    Allstate denies the allegations contained in paragraph 21 of Plaintiff’s Complaint.

       22.    Allstate admits the allegations contained in paragraph 22 of Plaintiff’s Complaint.

       23.    Allstate denies the allegations contained in paragraph 23 of Plaintiff’s Complaint.

       24.    Allstate denies the allegations contained in paragraph 24 of Plaintiff’s Complaint.

       25.    Allstate denies the allegations contained in paragraph 25 of Plaintiff’s Complaint.

       26.    Allstate admits the allegations contained in paragraph 26 of Plaintiff’s Complaint.

       27.    Allstate denies the allegations contained in paragraph 27 of Plaintiff’s Complaint.

       28.    Allstate denies the allegations contained in paragraph 28 of Plaintiff’s Complaint.

       29.    Allstate denies the allegations contained in paragraph 29 of Plaintiff’s Complaint.

       30.    Allstate denies the allegations contained in paragraph 30 of Plaintiff’s Complaint.

       31.    Paragraph 31 of Plaintiff’s Complaint is confusing, and Allstate can neither admit

nor deny the allegations as presently written. In any event, the parties have a disagreement




                                                   -3-
Case 1:20-cv-03144-KLM Document 6 Filed 11/17/20 USDC Colorado Page 4 of 10




regarding the nature of the injuries caused by the October 21, 2017 motor vehicle accident.

Allstate has not denied that Plaintiff is a covered person.

       32.     Allstate denies the allegations contained in paragraph 32 of Plaintiff’s Complaint.

       33.     Allstate denies the allegations contained in paragraph 33 of Plaintiff’s Complaint.

The adjuster informed Plaintiff’s counsel that a medical review concluded that Plaintiff’s knee

complaints resulted from a congenital defect. The report (Exhibit A) was provided to Plaintiff’s

counsel on the same date the adjuster received it. The amount of medical expenses and any

collateral source concerns were not a material factor of the adjuster’s position that the October

21, 2017 motor vehicle accident did not cause Plaintiff’s injuries.

       34.     Allstate denies the allegations contained in paragraph 34 of Plaintiff’s Complaint.

The adjuster informed Plaintiff’s counsel that a medical review concluded that Plaintiff’s knee

complaints resulted from a congenital defect. The report (Exhibit A) was provided to Plaintiff’s

counsel on the same date the adjuster received it. The amount of medical expenses and any

collateral source concerns were not a material factor of the adjuster’s position that the October

21, 2017 motor vehicle accident did not cause Plaintiff’s injuries.

                                         COUNT 1
                                   (BREACH OF CONTRACT)

       35.     In response to Plaintiff’s incorporation of all prior allegations, Allstate

incorporates its responses to all prior paragraphs as if fully set forth herein.

       36.     Allstate admits the allegations contained in paragraph 36 of Plaintiff’s Complaint.

       37.     Allstate admits that Plaintiff was entitled to pursue a claim and recover damages

from the tortfeasor. Any remaining factual allegations in paragraph 37 are denied.


                                                       -4-
Case 1:20-cv-03144-KLM Document 6 Filed 11/17/20 USDC Colorado Page 5 of 10




       38.     Allstate admits that Plaintiff suffered some bodily injury in the accident. Allstate

denies that Plaintiff’s ongoing knee complaints are related to the motor vehicle accident.

       39.     Allstate denies the allegations contained in paragraph 39 of Plaintiff’s Complaint.

       40.     Allstate admits that the insurance policy in a contractual agreement which

imposes duties, obligations, and rights on all parties to the contract.

       41.     Allstate denies the allegations in paragraph 41 of Plaintiff’s Complaint. Plaintiff

did not return a medical authorization requested multiple times. By failing to provide a medical

authorization, Plaintiff improperly restricted Allstate’s investigation. Without a medical

authorization, Allstate was unable to independently obtain Plaintiff’s pre-accident medical

records which are relevant to the ongoing causation dispute. The failure to return an

authorization is a failure to cooperate with Allstate’s investigation and a failure to fulfill all

contractual requirements. The policy unambiguously provides that Allstate “must” be authorized

to obtain medical records pertinent to the claim. The policy also provides that “No one may sue

us under Uninsured Motorists Insurance coverage unless there is full compliance with all the

policy terms.” Plaintiff failed to comply with all Policy terms.

       42.     Allstate denies the allegations contained in paragraph 42 of Plaintiff’s Complaint.

       43.     Allstate denies the allegations contained in paragraph 43 of Plaintiff’s Complaint.

       44.     Allstate denies the allegations contained in paragraph 44 of Plaintiff’s Complaint.

                                    COUNT 2
                   (BAD FAITH BREACH OF INSURANCE CONTRACT)

       45.     In response to Plaintiff’s incorporation of all prior allegations, Allstate

incorporates its responses to all prior paragraphs as if fully set forth herein.


                                                       -5-
Case 1:20-cv-03144-KLM Document 6 Filed 11/17/20 USDC Colorado Page 6 of 10




       46.     Allstate admits the allegations contained in paragraph 46 of Plaintiff’s Complaint.

       47.     Allstate admits the allegations contained in paragraph 47 of Plaintiff’s Complaint.

       48.     Allstate denies the allegations contained in paragraph 48 of Plaintiff’s Complaint.

       49.     Allstate denies the allegations contained in paragraph 49 of Plaintiff’s Complaint.

Allstate relied on the medical records review performed by Dr. Barron. (Exhibit A.)

       50.     Allstate denies the allegations contained in paragraph 50 of Plaintiff’s Complaint.

       51.     Allstate denies the allegations contained in paragraph 51 of Plaintiff’s Complaint.

       52.     Allstate denies the allegations contained in paragraph 52 of Plaintiff’s Complaint.

                           RESPONSE TO PRAYER FOR RELIEF

       Allstate denies that Plaintiff is entitled to any of the relief requested in the “Wherefore”

clause of her Complaint.

                                      GENERAL DENIAL

       All allegations in Plaintiff’s Complaint not expressly admitted are denied.

                      AFFIRMATIVE AND ADDITIONAL DEFENSES

       1.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

Specifically, with respect to the claims for unreasonable delay and common law bad faith,

Plaintiff’s Complaint fails to include sufficient factual information that presents a plausible claim

for relief on its face. Plaintiff’s Complaint is a series of conclusory statements that fails to set

forth sufficient factual material which, if true, would entitle Plaintiff to relief for the claims of

unreasonable denial and common law bad faith. Further, Plaintiff omits material factual

information that was in Plaintiff’s possession and which directly contradict facts as alleged in the

Complaint. Plaintiff asserts Allstate lacked any reasonable basis for its evaluation despite being

                                                     -6-
Case 1:20-cv-03144-KLM Document 6 Filed 11/17/20 USDC Colorado Page 7 of 10




in actual possession of the medical review performed by Dr. Barron and attached as Exhibit A.

Plaintiff’s omission of this material fact mischaracterizes and misrepresents the true facts.

       2.      Plaintiff has included claims for unreasonable delay and denial without

performing the reasonable inquiry required by F.R.C.P. 11 and her claims are not well grounded

in fact and are not warranted by existing law. Plaintiff knows that Allstate obtained a medical

records review and relied on that report in the evaluation of Plaintiff’s claim. Despite this actual

knowledge, Plaintiff misrepresented the basis of Allstate’s evaluation. Plaintiff’s claims of

unreasonable delay/denial are substantially frivolous, groundless and vexatious, unreasonably

necessitating the effort and expense of a defense by Allstate. Therefore, Allstate shall be entitled

to reasonable attorney's fees in defense of said claims for relief pursuant to F.R.C.P. 11, C.R.S. §

10-3-1116(5), and/or C.R.S. § 13-17-102.

       3.      The claims presented are barred, reduced, limited, restricted, excluded and

otherwise governed by the provisions of the applicable automobile insurance policies issued by

Allstate. Specifically, the Policy sets forth what losses are covered, what setoffs Allstate is

entitled to, and places a cap on recoverable benefits.

       4.      Plaintiff’s damages, if any, may be barred or limited by the provisions of C.R.S. §

13-21-102.5.

       5.      As a condition precedent to coverage, Plaintiff was required to authorize Allstate

to obtain pertinent medical records. The Policy specifically and unambiguously provides that

Allstate “must” be authorized to obtain medical records pertinent to the claim. During the

investigation of Plaintiff’s claim, Defendant requested a signed medical authorization and a




                                                     -7-
Case 1:20-cv-03144-KLM Document 6 Filed 11/17/20 USDC Colorado Page 8 of 10




signed wage authorization. Plaintiff never returned either signed authorization. Plaintiff failed to

satisfy this condition precedent.

       6.      Plaintiff breached the subject insurance contract by failing to comply with the

terms and conditions of said contract.

       7.      The alleged injuries and damages, if any, existed prior to the October 21, 2017

motor vehicle accident and recovery shall be precluded or diminished as required by law.

Plaintiff had pre-existing knee pain and has a congenital defect of the knee.

       8.      Should discovery reveal facts to support additional defenses, Allstate reserves the

right to seek leave of Court to assert such additional defenses.

       WHEREFORE, having fully answered the Complaint and all claims for relief set forth

therein, Allstate prays for judgment against Plaintiff and dismissal of all claims with prejudice.

Further, Allstate prays for such costs and expenses as may be incurred in this action, for expert

witness fees, attorney fees, and for such other relief as the Court deems proper.

       TRIAL TO A JURY IS DEMANDED ON ALL ISSUES.

       DATED: November 17, 2020

                                              Respectfully submitted,

                                         By: s/ Kurt H. Henkel
                                             Kurt H. Henkel
                                             Winslow R. Taylor, III
                                             TUCKER HOLMES, P.C.
                                             Quebec Centre II, Suite 300
                                             7400 East Caley Avenue
                                             Centennial, CO 80111-6714
                                             Phone: (303) 694-9300
                                             Fax: (303) 694-9370
                                             E-mail: khh@tucker-holmes.com; khh@tucker-
                                             holmes.com

                                                     -8-
Case 1:20-cv-03144-KLM Document 6 Filed 11/17/20 USDC Colorado Page 9 of 10




                                  Attorneys for Allstate




                                        -9-
Case 1:20-cv-03144-KLM Document 6 Filed 11/17/20 USDC Colorado Page 10 of 10




                               CERTIFICATE OF SERVICE

      I hereby certify that on November 17, 2020, I electronically filed the foregoing
ALLSTATE’S ANSWER TO PLAINTIFF’S COMPLAINT with the Clerk of Court using
the CM/ECF system which will send notification of such filing to the following e-mail addresses:

Daniel J. Vedra
Vedra Law LLC
1444 Blake Street
Denver, CO 80202
Phone: (303) 937-6540
Fax: (303) 937-6547
E mail: dan@vedralaw.com
Attorney for Plaintiff
                                            The duly signed original held in the file located at
                                            Tucker Holmes, P.C.

                                             /s/ Kurt H. Henkel
                                            Kurt H. Henkel




                                                  -10-
